wy

Case 3:19-cv-00601-WHA Document 41 Filed 08/01/19 ora B L
FILED,

IN THE UNITED STATES DISTRICT COURT AUG - 12019
FOR THE NORTHERN DISTRICT OF CALIFORNIA

SUSAN Y. SCONG

; . oe CLERK, U.S. DISTRICT COURT
SANDRA O’HARA-HARMON, Plaintiff, NORTHERN DISTRICT OF CALIFORNIA

Vv.

No. C 19-cv-00601 WHA

FACEBOOK, INC., Defendant.

PLAINTIFF RESPONSE TO THE JUDGES ORDER DATED JULY 5, 2019

Plaintiff hereby responds to the courts order dated July 5, 2019, and in support avers as
follows:

10.

It is apparent from the court’s decision in this case that this court does not intend to
hold Facebook accountable for its employees misconduct directed at the Plaintiff in this
case.

This court requested with its May 5,2019 order that | move to amend my complaint
clearing up what it noted was deficiencies.

Plaintiff immediately responded with this Leave to Amend, on for this court to deny the
same on July 5, 2019, requesting another round of unwarranted explanation, which was
evident to plaintiff that the court has no intentions on resolving the conduct complained
about in her initial complaint to this court, but rather intends on making a mockery out
of the case.

It is evident that Facebook, with its agreement for its users to litigate claims again it in
the Northern District Court of California, appears to have worked out a well-established
unwritten agreement with certain justices in the court, in exchange for their
undermining and dismissal of legitimate claims against Facebook.

Plaintiff have clearly noted in her complaint the misconduct that Facebook engaged in
against her resulting in the filing of the initial complaint against Facebook in this case.
Plaintiff shared with this court that both of the actors/ employees complained about in
this case were reached by contacting Facebook corporate number that they provide on
their website to the public.

The conduct each of the two employers engaged in was clearly in bad faith, and in
violations of Facebook clearly stated policies.

As Plaintiff, | have no control over the prejudicial conduct of sabotaging the facts as
presented by the courts in this case for whatever reason they desire.

There is no need for me the Plaintiff to keep explaining and rephrasing the facts to this
court, when the courts clearly get the facts, but has decided to undermine the facts.

No matter what I present to this court, the undermining is clear, so | am awaiting a final
ruling in this case by this court as initially asked for when this court decided to dismiss
this case.
Case 3:19-cv-00601-WHA Document 41 Filed 08/01/19 Page 2 of 2

11. The problem has not been corrected in this case. My Facebook account is still not back
to normal. I have to repeatedly use a different code each time | attempt to sign in, and
Facebook has further restricted by accounts not just on Facebook via censoring, but on
twitter as well. Yet, | can’t get this court to act by addressing their conduct.

12. Facebook through its employees will continue their misconduct as long as this court
continue to sanction it.

WHEREFORE Plaintiff request a final ruling in this case on the facts presented.

Attachments: Initial Complaint &

Leave to Amend Complaint. (Appendixes of Exhibit to be incorporated with both;
not recopied due to the multiple copies)

Dated: July 29, 2019 Sandra O’Hara- Harmon
815 F Street
Hartsville, SC 29550
